Citation Nr: 1520995	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

The matter on appeal arises from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2009, the Veteran testified during a hearing before RO personnel and a transcript of that hearing is associated with the claims file. 

In June 2013, the Board remanded this claim for additional development.  In October 2013, the Board reopened the claim for service connection for left ear hearing loss, and then denied that claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a December 2014 Memorandum Decision, the Court set aside the part of the Board's October 2013 decision which denied service connection for left ear hearing loss and remanded the matter to the Board for further development and readjudication consistent with the Decision.


REMAND

In a December 2014 Memorandum Decision, the Court set aside the part of the October 2013 Board decision that denied service connection for left ear hearing loss and remanded that matter for further proceedings.  The Court found that the Board relied on inadequate VA medical opinions obtained in November 2012 and August 2013, noting that both examiners overlooked material evidence potentially favorable to the Veteran's claim, based their opinions on inaccurate factual premises, misinterpreted an April 2006 MRI, impermissibly favored more recent evidence over evidence contemporaneous to the onset of left ear hearing loss, and provided inadequate supporting rationales for their opinions.  The Court found that a remand was warranted for the Board to obtain adequate medical opinions addressing the relationship if any, between the Veteran's left ear hearing loss, in-service noise exposure, and the service-connected tonsillectomy and its residuals.   In addition, the Court found that the Board did not properly account for a May 1994 MRI showing that the Veteran's internal auditory canals were within normal limits, tending to dissociate the Veteran's hearing impairment from schwannoma's found on later MRIs, and that a remand was warranted.  Therefore, the Board is remanding this matter for an additional VA examination and medical opinion by a specialist physician.

The Veteran asserts that exposure to gunfire aboard the USS Snohomish County caused hearing loss, dizziness, and ear discomfort, which recurred intermittently since service.  He further contends that exposure to gunfire and explosions in service damaged his inner ear.  The Veteran served as a gunner's mate where he was exposed to noise associated with manning a gun and the ship unloading vehicles.  In the alternative, the Veteran asserts that left ear hearing loss is related to a service-connected tonsillectomy.

Service medical records notes that the Veteran was diagnosed with recurrent tonsillitis and that he underwent a tonsillectomy in May 1970.   The Veteran is service connected for residuals of a tonsillectomy.

In September 1993, the Veteran sought VA treatment for balance problems that began three days earlier.  He denied ear pain and hearing loss and reported he had similar problems in February 1992 related to an ear infection, which ultimately resolved.  The impression was vertigo secondary to labyrinthitis.

In April 1994, the Veteran underwent a VA audiological evaluation that noted his complaints of left ear hearing loss over the past year.  The Veteran was found to have moderately severe to severe left ear sensorineural hearing loss.  The audiologist's impression was "suspected cochlear involvement" of unknown etiology.  The next month, the Veteran sought treatment for tinnitus and decreased hearing acuity in the left ear and reported a two year history of chronic ear infections.  

A May 1994 MRI indicates that the Veteran's internal auditory canals were within normal limits and the assessments were severe left ear hearing loss and probably viral labyrinthitis.  

In August 2005, the Veteran sought VA treatment for imbalance and left ear hearing loss that began suddenly after a bout of dizziness six or seven years earlier.  A VA physician performed hearing sensitivity and word recognition tests and assessed severe to profound left ear sensorineural hearing loss of "unknown sudden etiology."  The physician also characterized the veteran's balance problems as "likely" benign paroxysmal positional vertigo (BPPV). 

The Veteran underwent another MRI in April 2006, which revealed a "[f]ocal
tiny enhancement along the anteromedial aspect of the left cochlea."  It was noted that the enhancement "may represent a focal area of labyrinthitis or a small intra labyrinthine schwannoma.

At an October 2006 VA audiology examination, the Veteran was diagnosed with normal hearing in the right ear and severe to profound mixed hearing loss in the left ear. The examiner opined that the veteran's left ear hearing loss was not caused by or a result of noise exposure in service because "[h]earing in [the] right ear is normal [and] left ear hearing loss may be related" to the enhancement observed on the April 2006 MRI. 

In October 2006, a VA physician noted that another MRI had been taken earlier that month, which revealed that the area of enhancement in the left cochlea was "unchanged" since the April 2006 MRI. The physician stated that the recent MRI was "suggestive of small intra labyrinthine schwannoma."

In April 2010, another MRI was performed and it was noted that the enhancement in the left cochlea was unchanged in appearance since the prior study.   The radiologist stated that the enhancement "may not be a true vestibular schwannoma, but it is likely a schwannoma of the cochlear portion of cranial nerve VIII."

In a May 2012, the Veteran indicated that a private physician had surgically implanted a bone-anchored hearing system into the veteran's left ear in October 2011 and had opined that a "brain lesion probably took [his] hearing."  The Veteran also stated that he began having balance, equilibrium, and hearing problems in 1969 aboard the USS Snohomish County and that those problems have been present for "a significant portion of [his] adult life."

In November 2012, a VA audiologist diagnosed the Veteran with left ear sensorineural hearing loss.  She opined that the veteran's left ear hearing loss was less likely than not caused by or a result of service because right ear hearing was normal and left ear hearing loss was "likely a result of" the focal area of labyrinthitis or small intra labyrinthine schwannoma noted in April 2006.  However, that opinion has been found inadequate for rating purposes by the Court.

In July 2013, the Veteran underwent another VA audiology examination conducted by the previous VA audiologist who diagnosed him with left ear sensorineural hearing loss.  However, the VA audiologist indicated that she could not provide the requested linkage opinion without resorting to mere speculation because the question of whether the veteran's left ear hearing loss was related to the in-service tonsillectomy was "out of the scope of practice" for an audiologist and needed to be
answered by an ear, nose, and throat (ENT) specialist.

In August 2013, a VA physician opined that the veteran's left ear hearing loss was less likely as not proximately due to, the result of, or aggravated by the in-service tonsillectomy.  The physician noted that the medical literature indicated that sudden-onset unilateral hearing loss may have a variety of causes and that radiographic imaging should be performed where hearing loss did not have an identifiable etiology.  The physician explained that course was followed in the Veteran's case and reiterated the findings from the April 2006 MRI.  The VA physician then stated, as discussed in the reference article, that "Intralabyrinthine schwannomas are uncommon tumors that arise from neural elements in distal branches of the 8th cranial nerve[;] thus they are confined to or have arisen from the vestibule, the semi-circular canals, or the cochlea.  The most common presenting symptom is progressive sensory neural hearing loss with or without tinnitus and vestibular symptoms."  This focal area of abnormality had been assessed to be the etiology of the Veteran's symptoms of hearing loss left ear, tinnitus and vestibular symptoms.  However, that opinion was found to be inadequate by the Court.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor ear, nose, and throat specialist with the appropriate expertise to determine the nature and etiology of the Veteran's left ear hearing loss.  The examiner must review the claims file in its entirety and must note that review in the report.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a) It is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss disability was incurred in or is otherwise related to the Veteran's service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  The examiner must consider the Veteran's contention that he was stationed with one ear closer to a gun mount during service.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left ear hearing loss disability, that is proximately due to or caused by the tonsillectomy performed in service or service-connected residuals of tonsillectomy.
 
(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has a left ear hearing loss disability that was aggravated (increased in severity beyond the natural progress of the condition) by the tonsillectomy performed in service or service-connected residuals of a tonsillectomy.

(d)  The examiner is requested to provide a thorough explanation regarding the nature and etiology of the Veteran's left ear hearing loss, addressing the opinions already of record, and relevant medical principles and pertinent medical literature.  It is critical that the physician discuss the prior VA opinions, with a focused discussion on whether being positioned next to a gun mount in service may have resulted in greater noise exposure in one ear than the other and the relationship, if any, of the Veteran's left ear hearing loss to the schwannoma demonstrated on MRI in April 2006 when the Veteran was found to have left ear hearing loss in 1994, 12 years prior to the finding of a schwannoma, and the fact that an May 1994 MRI found the internal auditory canals were within normal limits.  

2.  Then, readjudicate the claim.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

